DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In [0026], line 1, “of are each” should be “are each”. 
In [0032], line 6, “uses” should be “use”. 
In various paragraphs of the specification, “integrated circuit die 430” should be “DRAM integrated circuit die 430”.
In [0039], line 9, a comma should be placed after “concurrently with”. 
In [0043], line 9, “8117aa” should be “617aa”.
In [0049], line 5, “11aa” should be “711aa”. 
In [0054], line 6, “producing” should be “produce”.
In [0054], line 7, “producing” should be “produce”.
In [0054], line 7, “712ac” should be “711ac”. 
Paragraph [0068] does not end in a period. 

Drawings
The drawings are objected to because:
In Figure 4, “110cn” should be “430cb”. 
Numbers, letters, and reference characters should not cross or mingle with lines. However, this issue is present in Figures 6 (see 615ab), 7A (see 711cc), 7B (see 711dc), 7D (711cc).
In Figure 10, reference character 1004 should be completely underlined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8-15, 19, and 20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 5, line 1, “each of the plurality of processing element units are” should be “each of the plurality of processing element units is”. (See, for example, claim 6.) 

In claim 8, lines 4-5, “the processing element integrated circuit dies” should be “the at least two processing element integrated circuit dies” for antecedent basis clarity.
Claims 9-15 are objected to for failing to alleviate the objection of claim 8 above.

In claim 10, line 2, “the memory unit integrated circuit dies” should be “the at least two memory unit integrated circuit dies” for antecedent basis clarity.
Claim 11 is objected to for failing to alleviate the objection of claim 10 above.

Claim 11 recites the limitation “at least two memory unit integrated circuit dies” in line 2. If this limitation refers to the same entities as “at least two memory unit integrated circuit dies” in claim 10, line 2, antecedent basis language should be recited. 

In claim 14, lines 1-2, “three-dimensional array arrangement of intercoupled processing element units” should be “the three-dimensional array arrangement of intercoupled processing element units” for antecedent basis clarity. 
In claim 14, line 3, “between” should be “between the” for antecedent basis clarity.

In claim 15, line 1, “between” should be “between the” for antecedent basis clarity.
In claim 15, line 2, “coupled” should be “intercoupled” for antecedent basis clarity.

In claim 19, line 3, “coupled” should be “intercoupled”.
Claim 20 is objected to for failing to alleviate the objection of claim 19 above.

In claim 20, line 3, “coupled” should be “intercoupled”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “providing second data to a second processing element of the array” in line 4, and the limitation “providing, by a fourth processing element of the array, third data to the second processing element of the array, the fourth processing element of the array adjacently intercoupled to the second processing element in the second dimension, the second data flowing from the fourth processing element to the second processing element in a second direction along the second dimension, the first direction being opposite to the second direction” in lines 12-17. However, it is indefinite as to whether the second data is received by the second processing element twice — once in the first recited providing step, and once from the flowing from the second processing element in the second recited providing step — or 
Claims 17-20 are rejected for failing to alleviate the rejection of claim 16 above. Examiner further requests clarification with respect to which Figure(s) (i.e., which data flows) correspond to each of claims 16-20, to ensure that that the recited details in these claims are correctly recited, such that there is no conflict or inconsistency between the claimed subject matter and the specification disclosure that might render the scope of the claim uncertain, as inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims can be broadly but reasonably interpreted to be software per se. (See, for example, [0063], lines 3-5, “Devices, circuits, and systems described herein may be implemented using computer-aided design tools available in the art, and embodied by computer-readable files containing software descriptions of such circuits”; 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khan et al. (US 5274832) disclose in FIG. 18 a block diagram of a three-dimensional systolic processing array, which is relevant to the claimed processing element units arranged in a three-dimensional matrix. 
Barowski et al. (US 20110131391 A1) disclose in paragraph [0008] “A technique for manufacturing a three-dimensional integrated circuit includes stacking a memory unit on a first die that includes a first computational unit. In this case, the memory unit is included in a second die. A second computational unit that is included in a third die is stacked on the second die. Sets of vertical vias that extend through the first, second, and third dies are connected to connect components of the first and second computational 
Ware et al. (US 20130032950 A1) disclose in paragraph [0145] “Memory core circuits MA-MH in the stacked IC dies are local to processor core circuits PA-PH, respectively, in IC die 300.” In addition, paragraph [0003] discloses through-silicon-vias. As such, Ware is relevant to the claimed TSVs and stacked integrated circuit dies, including processing element integrated circuit dies and memory unit integrated circuit dies.
Barman et al. (US 8924455 B1) discloses in Figure 5 a structure including multiple systolic arrays configured for matrix multiplication, which is relevant to the claimed processing element units arranged in a three-dimensional matrix, data flow, and matrix multiplication operations.
Samadi et al. (US 20180260360 A1) disclose in [0037] and [0038] implementation details of a 3D Integrated Circuit, comprising processor cores and stacked dies, as well as through-silicon vias. As such, Barowski is relevant to the claimed TSVs and stacked integrated circuit dies, including processing element integrated circuit dies.
Lyuh et al. (US 20190079801) disclose a systolic array of processing elements wherein a calculation result is transmitted to an adjacent PE in an opposite direction as feature map data (see [0042]); as such, this reference is relevant to the recited processing element units arranged in a two-dimension array and flow in opposite directions.
Linderman et al. (A Three Dimensional Systolic Array Architecture for Fast Matrix Multiplication) discloses in Figure 2 the architecture described in the title, which is relevant to the claimed three-dimensional matrix of processing element units and matrix multiplication operations. 
Lakhani et al. (2D matrix multiplication on a 3D systolic array) disclose in FIG. 1 a 3D systolic array, and the advantages thereof in section 2. A specific structure for matrix multiplication using a 3D systolic array is disclosed in section 5. As such, this reference is relevant to the claimed three-dimensional matrix of processing element units and matrix multiplication operations.
Ishihara et al. (A CUBIC SYSTOLIC ARRAY AND ITS PROPERTIES) disclose processing elements arranged in a 3-dimensional lattice space, implementing a systolic array, in section 2 and Figure 2. As such, this reference is relevant to the claimed three-dimensional matrix of processing element unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182